DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4 and 6-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11317525 in view of Ghassabian (US 6681014; “Ghassabian” hereinafter). 
Regarding claim 1, claims 1-3 of U.S. Patent No. 11317525 discloses all the limitation except: wherein the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm, and wherein the region with the smaller curvature radius is placed outside the overlapping region of the secondary battery and the display portion and wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other.
Ghassabian teaches an arm-worn electronic device (“wrist-mounted telephone device 10”, Col. 3 lines 6-8) comprising: a structure body (12) comprising a curved portion (“a wrist-mounted telephone device 10 which comprises a housing in the form of a bracelet having two C-shaped members 12 and 14”, Col. 3: lines 6-10); a display portion (20) with a curved shape (display 20 lies on the inner curved surface of the c-shaped member 12 as depicted in fig. 1A); and a battery (26) with a curved shape (“battery 26 is C-shaped like member 12”, Col. 3: lines 66-67 and Col. 4: lines 1-11), wherein the battery and the display portion overlap each other with the curved portion of the structure body therebetween (battery 26 is larger than the display 20 and the middle portion of the battery 26 is overlapped with the display 20, fig.1A), wherein the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm (wrist-mounted telephone device 10 is not perfectly round shaped and has a portion with larger radius of curvature at the center of 12 where the display 20 is disposed and has another portion with a smaller radius of curvature at the two end portions of member 12, fig. 1A-1B), and wherein the region with the smaller curvature radius is placed outside the overlapping region of the battery (26) and the display portion (battery 26 and display 20 overlaps at the middle portion of the member 12 which has the larger radius of curvature, and battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, fig. 1A); wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other (battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, Ghassabian, fig. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the structure body of the electronic device of U.S. Patent No. 11317525 so that the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm, and wherein the region with the smaller curvature radius is placed outside the overlapping region of the secondary battery and the display portion and wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other as taught by Ghassabian because such modification provides more spaces for the other components and minimizes the size of the device.
Claims 4-5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11317525 in view of Ghassabian (US 6681014; “Ghassabian” hereinafter), and further view of Chen (US 20100297494; “Chen” hereinafter).
Regarding claims 4-5 of current application claims 1-3 of U.S. Patent No. 11317525 in view of Ghassabian all the limitation except wherein the lead electrode protrudes from the sealed portion of one of the other three sides.
Chen (figs 1-5) further teaches wherein the secondary battery (11) comprises a lead electrode (112, 113), and wherein the lead electrode protrudes from the sealed portion of one of the other three sides (fig. 3, Par. [0026] and also “the positive electrode 111 and the negative electrode 112 are exposed to the outside of this flexible shell 12”, par. [0030]). 
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the battery of U.S. Patent No. 11317525 in view of Ghassabian to have the electrode extended out of the sealed portion as taught by Chen because such modification provides connecting means for connecting the battery with the other component(s) of the device for providing power supply. 

Claim 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11013132 in view of Ghassabian (US 6681014; “Ghassabian” hereinafter). 
Regarding claim 1, claims 1-3 of U.S. Patent No. 11013132 discloses all the limitation except: wherein the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm, and wherein the region with the smaller curvature radius is placed outside the overlapping region of the secondary battery and the display portion and wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other.
Ghassabian teaches an arm-worn electronic device (“wrist-mounted telephone device 10”, Col. 3 lines 6-8) comprising: a structure body (12) comprising a curved portion (“a wrist-mounted telephone device 10 which comprises a housing in the form of a bracelet having two C-shaped members 12 and 14”, Col. 3: lines 6-10); a display portion (20) with a curved shape (display 20 lies on the inner curved surface of the c-shaped member 12 as depicted in fig. 1A); and a battery (26) with a curved shape (“battery 26 is C-shaped like member 12”, Col. 3: lines 66-67 and Col. 4: lines 1-11), wherein the battery and the display portion overlap each other with the curved portion of the structure body therebetween (battery 26 is larger than the display 20 and the middle portion of the battery 26 is overlapped with the display 20, fig.1A), wherein the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm (wrist-mounted telephone device 10 is not perfectly round shaped and has a portion with larger radius of curvature at the center of 12 where the display 20 is disposed and has another portion with a smaller radius of curvature at the two end portions of member 12, fig. 1A-1B), and wherein the region with the smaller curvature radius is placed outside the overlapping region of the battery (26) and the display portion (battery 26 and display 20 overlaps at the middle portion of the member 12 which has the larger radius of curvature, and battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, fig. 1A); wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other (battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, Ghassabian, fig. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the structure body of the electronic device of U.S. Patent No. 11013132 so that the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm, and wherein the region with the smaller curvature radius is placed outside the overlapping region of the secondary battery and the display portion and wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other as taught by Ghassabian because such modification provides more spaces for the other components and minimizes the size of the device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ghassabian (US 6681014; “Ghassabian” hereinafter) in view of Ishii (US 20050174302; “Ishii” hereinafter).
Regarding claim 1, Ghassabian discloses an arm-worn electronic device (“wrist-mounted telephone device 10”, Col. 3 lines 6-8) comprising: a structure body (12) comprising a curved portion (“a wrist-mounted telephone device 10 which comprises a housing in the form of a bracelet having two C-shaped members 12 and 14”, Col. 3: lines 6-10); a display portion (20) with a curved shape (display 20 lies on the inner curved surface of the c-shaped member 12 as depicted in fig. 1A); and a battery (26) with a curved shape (“battery 26 is C-shaped like member 12”, Col. 3: lines 66-67 and Col. 4: lines 1-11), wherein the battery and the display portion overlap each other with the curved portion of the structure body therebetween (battery 26 is larger than the display 20 and the middle portion of the battery 26 is overlapped with the display 20, fig.1A), wherein the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm (wrist-mounted telephone device 10 is not perfectly round shaped and has a portion with larger radius of curvature at the center of 12 where the display 20 is disposed and has another portion with a smaller radius of curvature at the two end portions of member 12, fig. 1A-1B), and wherein the region with the smaller curvature radius is placed outside the overlapping region of the battery (26) and the display portion (battery 26 and display 20 overlaps at the middle portion of the member 12 which has the larger radius of curvature, and battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, fig. 1A).  
Ghassabian does not explicitly disclose the battery being a secondary battery (Note: wrist-mounted telephone device 10 is a phone device and the battery should be rechargeable in order to use it as a wearable device).
Ishii teaches a wearable electronic device comprising a secondary battery with a curved surface (13, fig. 5; “The power supply 13 must be arranged along a peripheral surface of the frame 12, is preferably one which is flexible and whose shape can be changed, and is composed of a lithium polymer battery which is a secondary battery”, Par. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Ghassabian to include a secondary battery as taught by Ishii because such modification provides the electronic device with a rechargeable battery that can be recharged once the battery power is depleted and could be used for a longer time.
Regarding claim 2, Ghassabian in view of Ishii discloses wherein the secondary battery (26, Ghassabian) is placed on the curved portion (figs, 1A-1B) and wherein the display portion is placed on the curved portion (fig. 1A).  
Regarding claim 3, Ghassabian in view of Ishii discloses wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other (battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, Ghassabian, fig. 1A). 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghassabian in view of Ishii and in further view of Chen (US 20100297494; “Chen” hereinafter). 
Regarding claim 4, Ghassabian discloses an arm-worn electronic device (“wrist-mounted telephone device 10”, Col. 3 lines 6-8) comprising: a structure body (12, 14) comprising a curved portion (“a wrist-mounted telephone device 10 which comprises a housing in the form of a bracelet having two C-shaped members 12 and 14”, Col. 3: lines 6-10); a display portion (20) with a curved shape (display 20 lies on the inner curved surface of the c-shaped member 12 as depicted in fig. 1A); and a battery (26) with a curved shape (“battery 26 is C-shaped like member 12”, Col. 3: lines 66-67 and Col. 4: lines 1-11), wherein the battery and the display portion overlap each other with the curved portion of the structure body therebetween (battery 26 and display 20 overlaps at the middle portion of the member 12, fig. 1A), wherein the arm-worn electronic device further comprises a region with a smaller curvature radius than a maximum curvature of the curved portion when the arm-worn electronic device is worn on an arm (wrist-mounted telephone device 10 is not perfectly round shaped and has a portion with larger radius of curvature at the center of 12 where the display 20 is disposed and has another portion with a smaller radius of curvature at the two end portions of member 12, fig. 1A-1B), wherein the region with the smaller curvature radius is placed outside the overlapping region of the battery and the display portion (wrist-mounted telephone device 10 is not perfectly round shaped and has a portion with larger radius of curvature at the center of 12 where the display 20 is disposed and has another portion with a smaller radius of curvature at the two end portions of member 12, fig. 1A-1B).
Ghassabian does not explicitly disclose the battery being a secondary battery,
 wherein the battery is sealed using a film, wherein the film is configured to be folded to seal the secondary battery, and wherein one side among four sides of the film is a folded portion, and the other three sides of the film has a sealed portion (Note: wrist-mounted telephone device 10 is a phone device and the battery should be rechargeable in order to use it as a wearable device).
Ishii teaches a wearable electronic device comprising a secondary battery with a curved surface (13, fig. 5; “The power supply 13 must be arranged along a peripheral surface of the frame 12, is preferably one which is flexible and whose shape can be changed, and is composed of a lithium polymer battery which is a secondary battery”, Par. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Ghassabian to include a secondary battery as taught by Ishii because such modification provides the electronic device with a rechargeable battery that can be recharged once the battery power is depleted and could be used for a longer time.
Chen (figs. 1-5) teaches a secondary battery (11) and the battery is sealed using a film (“the battery cell 11 is completely sealed and enveloped by this flexible shell 12”, Par. [0030]), wherein the film is configured to be folded to seal the secondary battery (fig. 2, Par. [0029]), wherein one side among four sides of the film comprises a folded portion (Par. [0029], fig. 2), and the other three sides of the film has a sealed portion (the three sides of the film 12 or the upper lid 121 and lower lid 122 are sealed by the upper adhesive part 1211 and the lower adhesive part 1221, figs. 2-3).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the battery of Ghassabian in view of Ishii to include a film folded over the battery and seal on three sides by an adhesive layer to seal the battery as taught by Chen because such modification provides tear resistance and protection shell (Par. [0027]).
Regarding claim 5, Ghassabian in view of Ishii and Chen discloses the electronic device of claim 4. 
Chen (figs 1-5) further teaches wherein the secondary battery (11) comprises a lead electrode (112, 113), and wherein the lead electrode protrudes from the sealed portion of one of the other three sides (fig. 3, Par. [0026] and also “the positive electrode 111 and the negative electrode 112 are exposed to the outside of this flexible shell 12”, par. [0030]). 
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the battery of Ghassabian in view of Ishii and Chen to have the electrode extended out of the sealed portion as taught by Chen because such modification provides connecting means for connecting the battery with the other component(s) of the device for providing power supply. 
Regarding claim 6, Ghassabian in view of Ishii and Chen (relied on Ghassabian) discloses wherein the secondary battery (26, Ghassabian) is placed on the curved portion (figs, 1A-1B) and wherein the display portion is placed on the curved portion (fig. 1A).  
Regarding claim 7, Ghassabian in view of Ishii and Chen (relied on Ghassabian) discloses wherein the region with the smaller curvature radium and each of the secondary battery and the display portion do not overlap each other (battery 26 and display 20 does not overlap at the end portions of the member 12 which has smaller radius of curvature, Ghassabian, fig. 1A). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841